            Case 2:19-cv-02594-AC Document 14 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   FREDERICK E. LEONARD,                               No. 2:19-cv-2594 AC P
12                       Plaintiff,
13            v.                                         ORDER
14   ZUNIGA, et al.,
15                       Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            Plaintiff has filed a “Motion for Permission to Proceed ‘exemp[t]’ from E-Filing.” ECF

21   No. 3. (brackets added). In support of the motion, plaintiff states that the librarians currently

22   working at the prison law library do not know how to use the court’s e-filing system. See id.

23            The Eastern District of California is an electronic document management and filing

24   district. However, in light of the COVID-19 pandemic, the e-filing requirement for prisoner

25   ////

26   ////

27

28
                                                        1
         Case 2:19-cv-02594-AC Document 14 Filed 07/07/20 Page 2 of 2

 1   litigants’ initial filings1 has been temporarily suspended. As a result, the court has accepted and
 2   filed plaintiff’s paper complaint. The instant motion, therefore, is moot.
 3          Accordingly, IT IS HEREBY ORDERED that plaintiff’s Motion or Permission to Proceed
 4   ‘exemp[t]’ from E-Filing” (ECF No. 3) is DENIED as moot.
 5   DATED: July 6, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26   1
       Both California State Prison – Solano, where plaintiff was housed at the time that he mailed the
27   complaint to the court, and California State Prison – Sacramento, where plaintiff is currently
     housed, participate in the court’s e-filing program and thus, have agreed to have the initial
28   pleadings of prisoner litigants filed electronically.
                                                        2
